DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 is a duplicate of claim 10.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-5 are allowable over prior art. Note, claims 1-5 are rejected under Section 112. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Chau et al. (Pub. No.: US 2016/0331523) as applied to claims 6-19 below, however, Chau does not have any element which may be considered a gripping member disposed in the delivery configuration in a closed condition with an open end facing a distal end opening of the delivery sheath.  Chau figure 54 is delivered transeptally (para. 183) which provides a catheter configuration as seen in figure 6-8.  When in the delivery sheath, the gripping member is closed (1110 and 1112 are closed relative to one another) but they do not have an open end facing a distal end opening of the delivery sheath.  Instead, the open end would face away from the distal end opening of the delivery sheath, which is opposite of the claimed configuration.
The next closest prior art is Goldfarb et al. (Pub. No.: US 2010/0022823), which defines a heart valve repair system (figs, 4-7) comprising gripping members 16, 50, and .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “the pair of gripping members are disposed in the delivery sheath in a closed condition with an open end facing a distal end opening of the delivery sheath” is indefinite because the claim fails to specify what the open end of a closed condition of gripping members is.  Examiner notes that although the claims are read in light of the specification, limitations may not be imported into the claim from the specification absent a special technical definition (see MPEP 2111.01(II)).  Examiner suggests including some explanation in the claim such as “a pair of gripping members each having a fixed arm and a moveable arm movable between an open condition and closed condition, wherein each movable arm is connected to a fixed arm at a closed end of the gripping member, the opposite ends of the fixed arm and the movable arm defining an open end of the gripping member, wherein each of the pair of gripping members are disposed in the delivery the closed condition with the open end facing a distal end opening of the delivery sheath.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chau et al. (Pub. No.: US 2016/0331523).
For claim 6, Chau discloses a heart valve repair system comprising: a delivery sheath (para. 183); a heart valve repair device (e.g., fig. 54-58) comprising; a coaption portion 1104; a pair of gripping members 1112, 1110 coupled to the coaption portion, each of the gripping members having a fixed arm 1110 and a movable arm 1112 connected to the fixed arm at a closed end of the gripping member (fig. 54-58); wherein the heart valve repair device is disposed in the delivery sheath in an extended condition where the fixed arms of the pair of gripping members extend distally away from the coaption portion (fig. 54); wherein the heart valve repair device is movable out of the delivery sheath while in the extended condition (fig. 54).  
For claim 7, the system further comprises an actuator 1106 coupled to the heart valve repair device, such that retracting the actuator reduces a length of the heart valve repair device from the extended condition (see fig. 54 compared to fig. 58).  For claim 8,   the heart valve repair device is configured to be moved out of the delivery sheath 
For claim 9, retracting the actuator simultaneously reduces the length and increases a width of the heart valve repair device from the extended condition (e.g., compare figure 54 with figure 58).  For claims 10 and 11, the gripping members are in a closed condition in the delivery sheath while the heart valve repair device is in the extended condition (fig. 54).  For claim 12, the coaption member is radially compressed inside the delivery sheath when the heart valve repair device is disposed inside the delivery sheath (fig. 54).  For claim 13, the system further comprises a pair of paddles 1114 that couple the pair of gripping members to the coaption member (figs. 54-58).  
For claim 14, Chau discloses a heart valve repair system comprising: a delivery sheath (para. 183); a heart valve repair device (e.g., fig. 54-58) comprising; a coaption portion 1104; a pair of gripping members 1112, 1110 coupled to the coaption portion (e.g., fig. 58), each of the gripping members having a fixed arm 1110 and a movable arm 1112 connected to the fixed arm at a closed end of the gripping member (e.g., at end 1118);  130TMTTPL - 8849US03wherein the heart valve repair device is disposed in the delivery sheath in an extended condition (fig. 54); wherein the gripping members are in a closed condition in the delivery sheath while the heart valve repair device is in the extended condition (fig. 54).  
For claim 15, the system further comprises an actuator 1106 coupled to the heart valve repair device, such that retracting the actuator reduces a length of the heart valve repair device from the extended condition (see fig. 54 compared to fig. 58).  For claim 16, the heart valve repair device is configured to be moved out of the delivery sheath 
For claim 17, retracting the actuator simultaneously reduces the length and increases a width of the heart valve repair device from the extended condition (e.g., compare figure 54 with figure 58).  For claim 18, the coaption member is radially compressed inside the delivery sheath when the heart valve repair device is disposed inside the delivery sheath (fig. 54).  For claim 19, the system further comprises a pair of paddles 1114 that couple the pair of gripping members to the coaption member (figs. 54-58).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SUBA GANESAN/Primary Examiner, Art Unit 3774